LEEDY, Judge
(concurring).
I concur in the principal opinion except portions of its separately numbered conclusions whereon the Special Commissioner’s recommendations as to penalty were rejected. In particular, while I agree to the construction of the registration statutes which the opinion places on them, for me, that question has not been one entirely free from doubt. Nor am I willing to attribute to respondents’ counsel improper motives and want of good faith in prosecuting the actions brought by them for the adjudication of the controversies between respondents and licensing authorities. Believing that ouster is warranted irrespective of these considerations, I would defer to the recommendations of the Special Commissioner as to the amount of fine to be imposed, although I do not dissent to the assessment of the larger amount fixed by the opinion.